              Case 2:19-cv-01703-RSL Document 20 Filed 10/14/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CLIFFORD OWEN SATTERWHITE,
                                                                 NO. C19-1703RSL
 9
                            Plaintiff,

10
                    v.                                           ORDER

11
      HIGHLINE COMMUNITY COLLEGE, et
      al.,
12
                            Defendants.
13

14
            This matter comes before the Court on plaintiff’s “Motion for Mistrial.” Dkt. # 19.
15

16   Because there was no trial in this matter and because the motion was filed more than fourteen

17   days after the above-captioned matter was dismissed, the Court assumes plaintiff is seeking
18   relief from the Court’s order of dismissal under Fed. R. Civ. P. 60(b). Plaintiff’s claims were
19
     dismissed because he failed to serve the summons and complaint on defendants. Dkt. # 18. That
20
     fact is undisputed and warranted dismissal notwithstanding plaintiff’s supposition that the
21
     resolution of the case was delayed because he is a gay black student (Dkt. # 13), his conviction
22

23   that his claims have merit, and/or his demand for disbursement of $34 million. Plaintiff has

24   failed to show that he is entitled to relief from the order of dismissal.
25

26   //

27

28   ORDER - 1
            Case 2:19-cv-01703-RSL Document 20 Filed 10/14/20 Page 2 of 2



 1        For all of the foregoing reasons, plaintiff’s motion for mistrial/relief from judgment is
 2   DENIED.
 3

 4
          Dated this 14th day of October, 2020.
 5

 6
                                             Robert S. Lasnik
 7                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
